Name: Commission Regulation (EEC) No 3826/92 of 28 December 1992 amending the indicative ceilings fixed by Regulation (EEC) No 3810/91 in the framework of the supplementary trade mechanism for trade with Spain and Portugal in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 387/40 Official Journal of the European Communities 31 . 12. 92 COMMISSION REGULATION (EEC) No 3826/92 of 28 December 1992 amending the indicative ceilings fixed by Regulation (EEC) No 3810/91 in the framework of the supplementary trade mechanism for trade with Spain and Portugal in the beef and veal sector Whereas a significant increase in these ceilings for 1993, with full account taken of trends in the Spanish and Portuguese markets, is necessary to facilitate the integra ­ tion of these two countries into the Community market ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular for Spain Article 83 and for Portugal Article 251 thereof, Whereas Commission Regulation (EEC) No 3810/91 ('), as amended by Regulation (EEC) No 2934/92 (2) lays down the detailed rules for the application of the supple ­ mentary trade mechanism to trade in the beef and veal sector, and in particular the indicative ceilings relating to certain groups of products which can be imported into Spain and Portugal from the Community as constituted on 31 December 1985 ; whereas Commission Regulation (EEC) No 3831 /92 of 28 December 1992 amending Regulation (EEC) No 816/89 establishing the list of products subject to the supplementary trade mechanism in the fruit and vegetables sector and determining the products which, in the case of deliveries to Spain, remain subject to that mechanism, restricts to live bovine animals the application of the STM in the beef and veal sector (3) ; HAS ADOPTED THIS REGULATION : Article 1 The Annexes to Regulation (EEC) No 3810/91 are hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 357, 28. 12. 1991 , p. 53 . (2) OJ No L 293, 9 . 10. 1992, p. 10 . (3) See page 47 of this Official Journal . 31 . 12. 92 Official Journal of the European Communities No L 387/41 ANNEX I Group I CN code Description Indicative ceiling 1993 1 0102 90 Live animals of the bovine species other than pure-bred 275 000 head breeding animals and animals for bullfights (head) of which : January/February : 60 000 March/April : 60 000 May/June : 35 000 July/August : 35 000 September/October : 40 000 November/December : 45 000 ANNEX II Group I CN code Description Indicative ceiling 1993 1 ex 0102 90 Live animals of the domestic bovine species other than 22 000 head pure-bred breeding animals for bullfights (head) of which : January/February : 5 000 March/April : 5 000 May/June : 2 000 July/August : 2 000 September/October : 4 000 November/December : 4 000 2 0201 10  Meat of animals of the bovine species, fresh or chilled, 40 000 tonnes 0201 20 bone-in of which : January/February : 7 500 March/April : 7 500 3 0201 30  Meat of animals of the bovine species, fresh or chilled, May/June : 5 000 boneless (tonnes equivalent carcase weight) July/August : 5 000 September/October : 7 500 November/December : 7 500 4 0202 10  Meat of animals of the bovine species, fresh or chilled, 5 000 tonnes 0202 20 bone-in of which : January/February : 900 March/April : 900 5 0202 30  Meat of animals of the bovine species, frozen, boneless May/June : 800 (tonnes equivalent carcase weight) July/August : 800 September/October : 800 November/December : 800